— In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered February 3, 1971, in favor of defendants, upon a jury verdict. Judgment affirmed, with costs jointly to respondents appearing separately and filing separate briefs. Even if it could be said that plaintiff was entitled to receive nominal damages, a judgment for defendants should not on that account be reversed (see Pernitz v. Barnet, N. Y. L. J., June 23, 1959, p. 13, col. 3; Within v. City of New Yorh, 3 A D 2d 720, mot. for rearg. and iv. to opp. den. 3 A D 2d 764; Leonard v. Volz, 190 App. Div. 748, affd. 232 N. Y. 575; Cottone v. Cristiano, 1 Mise 2d 1036). Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.